EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada89701-4299 (775) 684 5708 Website: secretaryofstate.biz Filed in the office of Document Number /s/ Ross Miller 20070774678-38 Certificate of Designation Ross Miller Filing Date and Time Secretary of State 11/13/2007 12:35 PM (PURSUANT TO NRS 78.1955) State of Nevada Entity Number C27563-2004 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1. Name of corporation: W2 Energy, Inc. File # C27563-2004 2.
